Title: To James Madison from the Reverend James Madison, 4 June 1783
From: Madison, James (Reverend)
To: Madison, James


Dear Sir
June 4th 1783.
I recd. the Seal by Mr. Jones & am much obliged to you for the Trouble you have given yourself relative to it. The offer you made of having the Bill safely lodged with Scott the Engraver, has induced me to inclose it to you or in your Absence to Mr. Mercer. I ought to apologize for calling the Attention of either of you from more important Business, but am persuaded you will not require one.
Believe me to be Yrs. sincerely
J. Madison
Your Friends, the Atty & Lady are now here. I wish you were of the Party.
If Mr. Mercer, in the Absence of Col. Madison shd. open this, he will oblige me much by sending the inclosed to Scott—the Engraver
